Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 26, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property in the fifth degree, and imposed a conditional discharge with restitution in the amount of $100, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. The evidence supported the inference of larcenous intent (see Penal Law § 155.05 [1]; § 155.00 [3], [4]; People v Kirnon, 39 AD2d 666, 667 [1972], affd 31 NY2d 877 [1972]; cf. People v Tse, 261 AD2d 309 [1999], lv denied 93 NY2d 1006 [1999]), and appellant’s theory that he is guilty, at most, of misapplication of property (Penal Law § 165.00) is supported only by his self-serving statements to the victim, which the court was entitled to discredit.
The court’s calculation of the amount of restitution was supported by the record, which included evidence that appellant’s acts rendered the victim’s cell phone inoperable, and the restitution order was a proper exercise of discretion (see e.g. Matter of Antonio M., 214 AD2d 571 [1995]; Matter of James A., 205 AD2d *737621 [1994]). Concur — Mazzarelli, J.P., Sweeny, Catterson, McGuire and Malone, JJ.